836 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Steven MAULICK, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, Margaret B. Baker, Clerk, c/oHenrico County Circuit Court, Thomas D. Bagwell,Assistant Attorney General, c/o AttorneyGeneral, Defendants-Appellees.
No. 87-7655.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 23, 1987.Decided Dec. 16, 1987.

Richard Steven Maulick, appellant pro se.
Robert Quentin Harris, Office of the Attorney General of Virginia, Bruce Anthony Kimble, County Attorney's Office for the County of Henrico, for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Richard Maulick appeals the district court's refusal to enter a default judgment against the defendants in his 42 U.S.C. Sec. 1983 suit.  A refusal to enter a default judgment is not a final appealable order, nor is it an appealable interlocutory order.    See Adult Film Ass'n of America v. Thetford, 776 F.2d 113, 115 (5th Cir.1985);  McNutt v. Cardox Corp., 329 F.2d 107, 108 (6th Cir.1964);  15 C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure Sec. 3914, at 585 (1976).  Therefore, we dismiss Maulick's appeal for lack of jurisdiction pursuant to 28 U.S.C. Secs. 1291 and 1292.  Because it will not significantly aid the decisional process, we dispense with oral argument.


2
DISMISSED.